DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 5/10/2021.  

Claims
Claims 1-18 have been amended. 
Claims 1-18 are currently pending in the application. 

Response to Arguments

101
In response to the applicant’s arguments regarding the claim amendments overcoming the 101 rejection, the examiner respectfully disagrees.  The claims recite the abstract idea of requesting permissions to read data/write data to a user record and then adding data to the user record which falls under the category of “Certain methods of Organizing Human Activity” because it deals with managing personal behavior or relationships or interactions between people.  The claim recites the use of computers (e.g. processor, memory, etc.) to perform the abstract idea which does not integrate the abstract idea into a practical application.  Further the claim recites the use of blockchain nodes and blockchain data structures which is nothing more than generally linking the use of the judicial exception to a particular technological environment 
103
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
112
The applicant argues that the specification discloses the SDTD may be configured for various deployments including in a distributed system deployment.  For example, on a multi-processor deployment, where the underlying computer may have multiple CPUs, any of the instructions and/or actions may be processed on the same core and/or CPU, or may be distributed to another core or CPU, or to another computer/device all together across a network.  The examiner agrees that the specification discloses this, but the claims do not capture this concept.  The amended claims 1 and 17 still are not organized and correlated in such a manner as to present a complete operative device.  For example, claim 1 is directed to an order processing apparatus comprising:… at least one processor.   The claim then recites multiple functions being performed by “at least one processor”.  It is unclear whether the multiple “at least one processor” recited in the claim is part of the order processing apparatus of the claim.  The examiner suggests that the applicant amend the claim to recite “via one processor of the at least one processor”.   Claim 17 is similarly rejected.  
Other 112 rejections are still maintained in light of the claim amendments.  Please see below for the updated 112 rejections on the amended claims.  
Objections


Objections

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: order processing component; order processing entity; user-owned read data; blockchain identifier of the blockchain data node; blockchain identifier of the order processing entity; user-owned write data; and new blockchain data node.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: “means to store…” and “means to issue…” in claim 17.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here the “means to store” is interpreted as memory (e.g. registers, cache memory, random access memory, etc.) (specification [00206]).  It is unclear what “means to issue process processor-executable instructions from the component collection structured with processor-executable instructions” is referring to in the specification.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
The recited structure(s) in claim 1 are not organized and correlated in such a manner as to present a complete operative device. For example, the claim is directed to an order processing apparatus comprising: at least one memory, a component collection stored in the at least one memory, and at least one processor.  The claims then goes on to recite multiple instances of “via at least one processor”.  Here, the components are not organized and correlated in such manner as to present a complete operative system as it is unclear whether the additional “via at least one processor” is part of the at least one processor of the order processing apparatus.  The examiner 
Similarly, the recited structures(s) in claim 17 are not organized and correlated in such a manner as to present a complete operative device. For example, the claim is directed to an order processing system comprising: means to store a component collection; means to issue process processor-executable instructions from the component collection structured with processor-executable instructions including:..  The claims then go on to recite multiple instances of “via at least one processor” in the claim.  Here, the components are not organized and correlated in such manner as to present a complete operative system as it is unclear whether the multiple instances of “via at least one processor” is part of the processor-implemented order processing system. 
Further, claims 1, 16, 17, and 18 recite “create, via at least one processor, a new blockchain data node with the write access blockchain node as a parent, in which the new blockchain data node facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity”.  The specification does not define “blockchain data node” and one of ordinary skill in the art interprets a blockchain data node as a device, such as a computer, that contains a full copy of the transaction history of the blockchain and that is responsible for acting as a communication point with the other nodes within the blockchain.  Therefore it is unclear what is meant by “create, via at least one processor, a new blockchain data node with the write access blockchain node as a parent, in which the new blockchain data node facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity”.    
via at least one processor,…” and “…via at least one processor,…” (emphasis added).  It is unclear if this processor is part of the order processing apparatus of claim 1.   
Per claim 9, the claim recites “wherein the user can revoke the order processing entity’s read access to the blockchain data node”.  Here the claim is directed to a function of the user and not the apparatus of claim 1.  Therefore it is unclear exactly when infringement occurs.  
Per claim 10, the claim recites “wherein the user can reinstate the order processing entity’s read access to the blockchain data node”.  Here the claim is directed to a function of the user and not the apparatus of claim 1.  Therefore it is unclear exactly when infringement occurs.  
Further, claim 16 recites “an order processing non-transient medium, the medium storing a component collection, the component collection storage structured with processor-executable instructions comprising:…”.  The claim then recites multiple instances of “via at least one processor”.  It is unclear how the processors are associated with the component collection.  It is also unclear whether these processors are performing the processor-executable instructions.  
Further, claim 17 recites “means to issue process processor-executable instructions from the component collection structured with processor-executable instructions including:".  The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the claim(s) fail to disclose the corresponding structure, material, or acts for the claimed function.  The specification fails to provide structure to the means to process processor-executable instructions and the means to issue processor-issuable instructions.   
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP 608.01(o) and 2181.
Further, the dependent claims are also rejected as being dependent on the above claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 18 recites requesting permissions to read data/write data to a user record and then adding data to the user record. Specifically, the claim recites “obtain… an order of a user for an order processing entity; determine… a blockchain data node associated with the order…; determine… an access control node associated with the blockchain data node; provide… a blockchain identifier of the blockchain data node and a blockchain identifier of the order processing entity…; obtain… the user-owned read data…; execute… the order using the user-owned read data; determine… a write access blockchain node associated with the order…; determine… user-owned write data to store with regard to the executed order”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve requesting permissions to read data/write data to a user record and then adding data to the user record which falls under the category of commercial/legal interactions and managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 1 is directed to an  apparatus that performs the same functions of claim 18, claims 16 is directed to a non-transient physical medium that stores instructions to perform the same functions of claim 18, and claim 17 is directed to a system that 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 16, 17, and 18, such as the use of the memory, processor, access control node, and non-transient physical medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, the memory, processor, access control node, and non-transient physical medium merely perform(s) the steps or functions of requesting permissions to read data/write data to a user record and then adding data to the user record r. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the steps of “the write access blockchain node is structured to grant the order processing entity permission from the user to create one or more blockchain data nodes with the write access blockchain node as a parent” and “create a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity” is generally linking the use of the judicial exception (e.g. requesting permissions to read data/write data to a user record and then adding data to the user record) to a particular technological environment (e.g. blockchain) or field of use.  The use of the blockchain nodes are recited at a high level.  The additional elements do not involve improvements to the functioning of a computer, or to any 
Claims 1, 16, 17, and 18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory, processor, access control node, and non-transient physical medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of requesting permissions to read data/write data to a user record and then adding data to the user record. As discussed above, taking the claim elements separately, the memory, processor, access control node, and non-transient physical medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of tracking order processing through ledgering and controlling access to the ledger.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely 
    	The dependent claims 2-15 further describe the abstract idea.  Claim 2 describes the user-owned read data; Claim 3 further describes requesting access to data; Claim 4 further describes the access control node; Claim 5 further describes the access control node; Claim 6 further describes the user-owned read data; Claim 7 recites at a high level that the data is cryptographically signed; Claim 8 further describes the user-owned write data; Claim 9 describes revoking access to the data; Claim 10 describes reinstating access to the data; Claim 11 describes providing an identifier for validation; Claim 12 recites providing an identifier for access control; Claim 13 further describes the nodes; Claim 14 recites at a high level the use of a decryption key to decrypt data; Claim 15 describes storing data in a repository.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.





Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 12, 13, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170300627 A1 (“Giordano”) and US 20180157825 A1 (“Eksten”).

Per claims 1, 16, 17, and 18, Giordano discloses:
at least one memory (e.g. computer-readable media) (Section [0025]);
a component collection (e.g. instructions) stored in the at least one memory (Section [0025]);
at least one processor (e.g. one or more processors) disposed in communication with the at least one memory (Section [0025]);
obtain, via at least one processor, an order of a user (e.g. physician) for an order processing entity (e.g. access medical record) (Section [0082]-[0084] and [0089], Figs 5 and 8);
determine, via at least one processor, a blockchain data node (e.g. physician smart contract) associated with the order, in which the blockchain data node facilitates access to user-owned read data of the user (Section [0082]-[0084] and [0089], Figs 5 and 8);  Note: the 
determine, via at least one processor, an access control node (e.g. rights manager smart contract) associated with the blockchain data node (Section [0082]-[0084] and [0089], Figs 5 and 8);
provide, via at least one processor, a blockchain identifier of the blockchain data node (e.g. physicians smart contract) and a blockchain identifier of the order processing entity (e.g. medical record) to the access control node (e.g. rights manager smart contract) (Section [0082]-[0084] and [0089], Figs 5 and 8);
obtain, via at least one processor, the user-owned read data (e.g. access data) from the access control node (Section [0082]-[0084] and [0089], Figs 5 and 8);
execute, via at least one processor, the order (e.g. retrieve medical records) using the user-owned read data (e.g. access data) (Section [0082]-[0084] and [0089], Figs 5 and 8);
determine, via at least one processor, a write access blockchain node (e.g. distributed ledger at each node) associated with the order… (Section [0082]-[0084] and [0089], Figs 5 and 8);
determine, via at least one processor, user-owned write data (e.g. transactions) to store with regard to the executed order (e.g. requested access event) (Section [0082]-[0084] and [0089], Figs 5 and 8);

Although Giordano discloses the user of an access control node to control data read access on the blockchain, Giordano does not specifically disclose …in which the write access blockchain node is structured to grant the order processing entity permission from the user to create one or more blockchain data nodes with the write access blockchain node as parent; create, via at least one processor, a new blockchain data node with the write access blockchain node as parent, in which the new blockchain data node facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity.  However Eksten, in analogous art of blockchain transactions, discloses:
 …in which the write access blockchain node is structured to grant the order processing entity permission (e.g. authenticate the digital certificates) from the user to create one or more blockchain data nodes with the write access blockchain node as parent (e.g. update blockchain with new block) (Section [0366]-[0373]); Note: the limitation “in which the write access blockchain node is structured to grant the order processing entity permission from the user to create one or more blockchain data nodes with the write access blockchain node as parent” does not distinguish over the prior art because it is describing the steps/functions being performed by the write access blockchain node and is not positively recited as a step/function of the claims.
create, via at least one processor, a new blockchain data node with the write access blockchain node as parent (e.g. update blockchain with new block), in which the new blockchain data node facilitates access to the user-owned write data (e.g. component), in which the new blockchain data node is cryptographically signed (e.g. digital signature) by the order processing entity (Section [0094]).  Note: the limitation “in which the new blockchain data node facilitates access to the user-owned write data, in which the new blockchain data node is cryptographically signed by the order processing entity” does not distinguish over the prior art because it is describing the steps/functions being performed by the new blockchain data node and is not positively recited as a step/function of the claims.


Note: Claim 16 recites “an order processing non-transient medium, the medium storing a component collection, the component collection storage structured with processor-executable instructions comprising:…”.  This language represents intended use of the processor-executable instructions.  The examiner suggests that the applicant amend the claims to recite “wherein the processor-executable instructions, stored in the component collection, when executed by a processor, causes the processor to:”.  

Per claim 2, Giordano/Eksten discloses all of the limitations of claim 1 above.  Giordano further discloses:
in which the user-owned read data (e.g. access data) is a subset of user-owned data stored (e.g. medical records) via the blockchain data node (Section [0082]-[0084] and [0089], 

Per claim 4, Giordano/Eksten discloses all of the limitations of claim 1 above.  Giordano further discloses:
in which the access control node (e.g. rights manager smart contract) is specific to the order (Section [0082]-[0084] and [0089], Figs 5 and 8).  Note: the limitation “in which the access control node is specific to the order” does not distinguish over the prior art because it is describing the access control node and does not affect the functions of the order processing apparatus in a manipulative sense.  

Per claim 5, Giordano/Eksten discloses all of the limitations of claim 1 above.  Giordano further discloses:
in which the access control node (e.g. rights manager smart contract) is specific to the user (Section [0082]-[0084] and [0089], Figs 5 and 8).  Note: the limitation “in which the access control node is specific to the user” does not distinguish over the prior art because it is describing the access control node and does not affect the functions of the order processing apparatus in a manipulative sense.  

Per claim 8, Giordano/Eksten discloses all of the limitations of claim 1 above.  Giordano further discloses:
in which the user-owned write data (e.g. transactions) is associated with a category of user-owned data (e.g. medical record), and the write access blockchain node (e.g. distributed ledger at each node) is associated with the category of user-owned data (e.g. medical record) (Section [0082]-[0084] and [0089], Figs 5 and 8).  Note: the limitation “in which the user-owned data is associated with a category of user-owned data, and the write access blockchain node is associated with the category of user-owned data” does not distinguish over the prior art because it is describing the user-owned data and the write access blockchain node which does not affect the functions of the order processing apparatus in a manipulative sense.  

Per claim 12, Giordano/Eksten discloses all of the limitations of claim 1 above.  Giordano further discloses:
provide, via at least one processor, a blockchain identifier (e.g. physicians smart contract) of the new blockchain data node to a second access control node (e.g. rights manager smart contract) (Section [0082]-[0084] and [0089], Figs 5 and 8).  Note: it is obvious that the system of Giordano can send more than one request to the access control node.  

Per claim 13, Giordano/Eksten discloses all of the limitations of claim 12 above.  Giordano further discloses:
in which the access control node (e.g. rights manager smart contract) and the second access control node (e.g. rights manager smart contract) are the same node (Section [0082]-[0084] and [0089], Figs 5 and 8).  

Per claim 15, Giordano/Eksten discloses all of the limitations of claim 1 above.  Giordano further discloses:
provide, via at least one processor, backing repository data (e.g. records) to be stored in a backing repository (e.g. patients smart contract) to the second access control node, in which the new blockchain data node facilitates access to the stored backing repository data (Section [0049]).  Note: the limitation “in which the new blockchain data node facilitates access to the stored backing repository data” does not distinguish over the prior art because it is describing functions of the new blockchain data node and is not positively recited as a step/function of the claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano/Eksten, as applied to claim 1 above, in further view of US 20020059263 A1 (“Shima”).

Per claim 3, Giordano/Eksten do not specifically disclose determine, via at least one processor, a read access grant node associated with the blockchain data node; provide, via at least one processor, a blockchain identifier of the read access grant node to the access control node.  However Shima, in analogous art of data management, discloses:
determine, via at least one processor, a read access grant node (e.g. access permission) associated with the blockchain data node (Section [0060]-[0065] and Fig. 11); 
provide, via at least one processor, a blockchain identifier (e.g. file operation ID) of the read access grant node to the access control node (Section [0060]-[0065] and Fig. 11).
It would have been obvious to one of ordinary skill in the art to include in the order processing/tracking system of Giordano/Eksten the use of a permission identifier to access the .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano/Eksten, as applied to claim 1 above, in further view of US 20180018647 A1 (“Fredman”).

Per claim 6, Giordano/Eksten do not specifically disclose in which the user-owned read data includes information regarding funds used to pay for the order.  However Fredman, in analogous art of data management for payments, discloses:
in which the user-owned read data includes information regarding funds (e.g. sufficient funds) used to pay for the order (Section [0060]-[0065] and Fig. 11).  Note: the limitation “in which the user-owned read data includes information regarding funds used to pay for the order” does not distinguish over the prior art because it is describing the user-owned read data and does not affect the functions of the order processing apparatus in a manipulative sense.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the fund information of Fredman for the medical record information of Giordano.  Thus, the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano/Eksten, as applied to claim 1 above, in further view of US 20180062835 A1 (“Hamel”).

Per claim 7, Giordano/Eksten do not specifically disclose in which the blockchain data ode is cryptographically signed by another order processing entity that is a member in a network of trusted order processing entities.  However Hamel, in analogous art of data management, discloses:
in which the blockchain data node (e.g. block) is cryptographically signed (e.g. sign) by another order processing entity (e.g. KMS audit agent) that is a member in a network of trusted order processing entities (Section [0135]).  Note: the limitation “in which the blockchain data ode is cryptographically signed by another order processing entity that is a member in a network of trusted order processing entities” does not distinguish over the prior art because it is describing the functions being performed by another order processing entity which is outside the scope of the order processing apparatus.  
It would have been obvious to one of ordinary skill in the art to include in the order processing/tracking system of Giordano/Eksten the use of another entity to cryptographically sign the data as taught by Hamel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of .  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano/Eksten, as applied to claim 1 above, in further view of US 20050165627 A1 (“Fotsch”).

Per claim 9, Giordano/Eksten do not specifically disclose is structured where the user can revoke an order processing entity’s read access to the blockchain data node.  However Fotsch, in analogous art of data management, discloses:
is structured where the user can revoke an order processing entity’s read access (e.g. read access privileges) to the blockchain data node (e.g. third party) (Section [0096]-[0100]).    
It would have been obvious to one of ordinary skill in the art to include in the order processing/tracking system of Giordano/Eksten the ability to control who has access to the user’s data as taught by Fotsch since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By allowing the user to control who has access to the medical data of Giordano, it increases the privacy of the user data.  

Per claim 10, Giordano/Eksten/Fotsch discloses all of the limitations of claim 9 above.  Fotsch further discloses:
is structured where the user can reinstate (e.g. grant) the order processing entity’s read access (e.g. read access privileges) to the blockchain data node (e.g. third party) (Section [0096]-[0100]).    
It would have been obvious to one of ordinary skill in the art to include in the order processing/tracking system of Giordano/Eksten the ability to control who has access to the user’s data as taught by Fotsch since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By allowing the user to control who has access to the medical data of Giordano, it increases the privacy of the user data.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano/Eksten, as applied to claim 1 above, in further view of US 20150332283 A1 (“Witchey”).

Per claim 11, Giordano/Eksten do not specifically disclose provide, via at least one processor, a blockchain identifier of the new blockchain data node to a validator node.  However Witchey, in analogous art of blockchain data management, discloses:
provide, via at least one processor, a blockchain identifier of the new blockchain data node (e.g. healthcare tokens) to a validator node (e.g. validation device) (Section [0018]).    
It would have been obvious to one of ordinary skill in the art to include in the order processing/tracking system of Giordano/Eksten the ability to send new data to be validated as taught by Witchey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Giordano/Eksten, as applied to claim 12 above, in further view of US 20030233554 A1 (“Litai”).

Per claim 14, Giordano/Eksten do not specifically disclose provide, via at least one process, a decryption key to the second access control node, in which the user-owned write data is encrypted and can be decrypted using the decryption key.  However Litai, in analogous art of access control, discloses:
provide, via at least one process, a decryption key (e.g. decryption key) to the second access control node (e.g. second server), in which the user-owned write data (e.g. content) is encrypted and can be decrypted using the decryption key (Section [0022]).    
It would have been obvious to one of ordinary skill in the art to include in the order processing/tracking system of Giordano/Eksten the concept of encrypting the data as taught by Litai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By encrypting the medical record data of Giordano, it increases the security of the system.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Patent Number 10990693 B1 to Newman teaches the concept of requesting read access to data.  US Publication Number 20190028277 A1 to Jayachandran and US Patent Number 10833843 B1 to Vijayvergia teaches a system and method for managing read/write access to blockchains.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685